Citation Nr: 0112954	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  95-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of frostbite, both hands, evaluated as 10 percent 
disabling prior to January 12, 1998.

2.  Entitlement to an increased rating for service-connected 
residuals of frostbite of the right hand, with arthritis, 
first metacarpophalangeal joint, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
residuals of frostbite of the left hand, with arthritis, 
first metacarpophalangeal joint, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans Outreach Program



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a 10 percent evaluation for 
service-connected residuals of frostbite of the hands under 
Diagnostic Code 7122 effective from March 1994, the date of 
the claim.  In a September 1995 rating decision, the RO 
granted service connection for arthritis of the first 
metacarpophalangeal joint of each finger of both hands 
secondary to service-connected frostbite residuals and 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5010 effective from the date of claim.  The veteran's 
combined disability evaluation was 20 percent.  Subsequently, 
in an October 2000 rating decision, the RO rated the 
veteran's frostbite residuals of both hands separately.  
Based on a change in the regulations, the RO granted a 20 
percent evaluation for residuals of frostbite of the left 
hand and a 20 percent evaluation for residuals of frostbite 
of the right hand, both effective from January 12, 1998, the 
date of the change in the law.  It appears that the RO 
incorporated the veteran's service-connected arthritis of the 
first metacarpophalangeal joint of each finger of the 
bilateral hands with the cold injury evaluation.

Additionally, the Board notes that although the RO, after 
granting service connection for arthritis of the first 
metacarpophalangeal joint of each finger of the bilateral 
hands in a September 1995 rating decision, continued to 
address this issue in Supplemental Statements of the case, it 
does not appear that the veteran filed a notice of 
disagreement with this particular evaluation.  Furthermore, 
the veteran appears to have raised the issue of entitlement 
to service connection for carpal tunnel syndrome as secondary 
to service-connected frostbite residuals.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Moreover, the Board notes that the RO, in its October 2000 
rating decision, appears to sever this grant of service 
connection without appropriate notification to the veteran.  
The RO should determine whether these issues have been 
properly addressed.  

The veteran requested a hearing before a Member of the Board 
at the RO.  The veteran was scheduled for hearings on 
multiple occasion, the most recent on March 2, 2001.  
However, veteran failed to appear for these hearings.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In October 1998, the veteran's VA 
physician submitted a statement indicating that the veteran 
was receiving treatment for residual of frostbite of his 
hands.  However, other VA examinations performed in January 
and February 1999, there are no VA records from 1998 showing 
treatment.  Additionally, as noted the veteran's most recent 
VA examination was in February 1999, more than 2 years ago.  
VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for residuals of his frostbite of 
the hands from 1998 to present.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's residuals of 
frostbite of each hand.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note 
the evidence of pain, weakened movement, 
excess fatigability, or incoordination 
and determine the level of associated 
functional loss, if any, in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




